DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amended claims 1, 18, 20, 21, and 24, and canceled claim 19. Claims 1-18 and 20-25 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 14, 18, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2015/0133829 A1) in view of Turner et al. (US 2011/0008179 A1) and in further view of Askem et al. (US 2018/0133378 A1).
Regarding claim 1, DeBusk discloses a method for monitoring operation of a pressure gradient wound therapy apparatus (Fig. 2, feat. 100; ¶0027), the method comprising: measuring a parameter indicative of a rate of change of pressure within the applied wound dressing (¶0047); determining a rate of change of pressure within the applied wound dressing in dependence on the measured parameter, the rate of change of pressure corresponding to a leak level (¶0047 – system leak rate); comparing the determined rate of change of pressure to a plurality of leak thresholds to categorise the leak level into one of a plurality of leak level categories (¶0050); and controlling the wound therapy apparatus in accordance with one or more predetermined actions in dependence on the leak level category (¶0051-0053).
DeBusk does not disclose measuring a plurality of values of a parameter, or that the values are measured during a first time period, the first time period comprising at least 10 millisecond (ms) and no more than 500 ms.
Turner teaches a negative pressure wound therapy system (Fig. 1, feat. 10; ¶0065) comprising a pressure sensor for monitoring the pressure in the system (¶0066). The system taught by Turner comprises a control loop for controlling the speed of the pump in the system, with the pressure measured by the pressure sensor comprising an input to the control loop (¶0067-0072). Turner teaches that using an averaged pressure value, which is the average of a plurality of values, instead of a raw pressure value minimizes jitter and noise in the signal and reduces the likelihood of false alarms in response to the pressure value (¶0069 and 0072). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk so that the method comprises measuring a plurality of values of a parameter during a first time period so that the average pressure value during the time period can be used instead of the raw pressure in order to minimize jitter and noise in the signal and reduce the likelihood of false alarms as taught by Turner.
Askem teaches systems and methods for controlling a negative pressure wound therapy pump system (Abstract) comprising a pressure sensor for monitoring the pressure in the pump system (¶0243). Askem teaches that the pressure may be sampled at a rate between about 20 ms and about 500 ms in order to continuously monitor the pressure and calculate the rate of pressure change in the system (¶0243). The range of time periods taught by Askem overlaps the claimed range of between 10 ms and 500 ms. Therefore, a prima facie case of obviousness exists to modify the method disclosed by DeBusk in view of Turner so that the first time period is at least 10 ms and no more than 500 ms in order to continuously monitor the pressure and calculate the rate of change of pressure as taught by Askem. Please see MPEP §2144.05(I).
Regarding claim 2, DeBusk in view of Turner and in further view of Askem discloses the method of claim 1, and further discloses categorising the leak level into leak level categories corresponding to one or more of: a no leak category (see below); a minor leak category (¶0050 – the leak rate that is below the open-system threshold but above the leak-detected threshold); and a major leak category (¶0050 – the leak rate that is above the open-system threshold).
DeBusk explicitly discloses (1) a closed-system threshold, (2) a leak-detected threshold, and (3) an open-system threshold and correspond messages generated by the microprocessor (¶0050-0051). However, DeBusk implicitly discloses a system comprising four states with respect to the leak rate. DeBusk discloses that the system generates a closed-system alarm message if the leak rate is below the closed-system threshold, that the system generates a leak-detected alarm message if the leak rate is between the leak-detected threshold and the open-system threshold, and threshold, and that the system generates an open-system alarm message if the leak rate is above the open-system threshold (¶0050-0051). If the system is not in any of these three states, the leak rate is in between the closed-system threshold and the leak-detected threshold, and the system is therefore in a normally operating state with no or acceptable leakage. Therefore, DeBusk discloses a no leak category.
Regarding claim 7, DeBusk in view of Turner and in further view of Askem discloses the method of claim 1, and DeBusk further discloses outputting an indication to a user of the apparatus in dependence on the leak level category (¶0051-0053).
Regarding claim 8, DeBusk in view of Turner and in further view of Askem discloses the method of claim 7, and DeBusk further discloses that the indication includes one or more of illuminating a light, controlling an associated display, and activating an alert to inform the user of the apparatus of the presence of a leak (¶0051-0053).
Regarding claim 14, DeBusk in view of Turner and in further view of Askem discloses the method of claim 1, and DeBusk further discloses comparing the rate of change of pressure to a first leak threshold and categorising the corresponding leak level in a first leak category if the rate of change of pressure is below the first leak threshold (¶0050-0051 – when the leak rate is below the leak-detected threshold); and categorising the corresponding leak level in a second leak level is above the first leak level threshold (¶0050-0051 – when the leak rate is above the leak-detected threshold).
Regarding claim 18, DeBusk in view of Turner and Askem discloses the method of claim 1, and DeBusk further discloses that the parameter indicative of the rate of change or pressure within the applied wound dressing comprises a pressure value (¶0047), and the method comprises: obtaining a first pressure value corresponding to the pressure within an applied wound dressing (Fig. 1, feat. 20) within a first time period; comparing the first pressure value with a second pressure value corresponding to the pressure within the applied wound dressing within a preceding time period to determine the rate of change of pressure within the applied wound dressing (¶0047 – The pressure signal is digitally sampled periodically and the sampled pressure measurements versus time are used to determine the system leak rate). 
As discussed above with respect to claim 1, Turner teaches that using average pressure values, instead of a raw pressure value minimizes jitter and noise in the signal and reduces the likelihood of false alarms in response to the pressure value (¶0069 and 0072). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner and in further view of Askem so that it comprises obtaining a first average pressure value and comparing the first average pressure value with a second average pressure value in order to minimize jitter and noise and reduce the likelihood of false alarms as taught by Turner.
Regarding claim 20, DeBusk in view of Turner and Askem discloses the method of claim 18, and DeBusk further discloses determining a rate of change of pressure within the wound dressing as follows:                                 
                                    R
                                    a
                                    t
                                    e
                                     
                                    o
                                    f
                                     
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                     
                                    o
                                    f
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    =
                                    |
                                    
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    m
                                                
                                            
                                            -
                                            
                                                
                                                    P
                                                
                                                
                                                    m
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    m
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    m
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                    |
                                
                             where Pm is the first average pressure value, Pm-1 is the second average pressure value, Tm corresponds to a time stamp of the first time period, and Tm-1 corresponds to a time stamp of the preceding time period (¶0047 – DeBusk discloses that the system leak rate is determined from the sampled pressure measurements versus time. The slope of the sampled pressure measurements versus time would be calculated with the claimed equation).
Regarding claim 24, DeBusk discloses a control system (Fig. 1, feat. 12; ¶0035 and 0040-0046) for monitoring operation of a pressure gradient wound therapy apparatus (¶0047), the control system comprising one or more controllers (28, 38; ¶0041-0042 and 0049), the control system being configured to: receive an input signal indicative of a parameter indicative of a rate of change of pressure within the applied wound dressing (¶0047 – the pressure signal); determine a rate of change of pressure within the applied wound dressing in dependence on the parameter, the rate of change of pressure corresponding to a leak level (¶0047 – system leak rate); compare the determined rate of change of pressure to a plurality of leak thresholds to categorise the leak level into one of a plurality of leak level categories (¶0050); and output a control signal to the control the wound therapy apparatus in accordance with one or more predetermined actions in dependence on the leak level category (¶0051-0053).
DeBusk does not disclose that the control system receives an input signal indicative of a plurality of values of a parameter, or that the values are measured during a first time period, the first time period comprising at least 10 millisecond (ms) and no more than 500 ms.
As discussed above with respect to claim 1, Turner teaches that using an averaged pressure value, which is the average of a plurality of values, instead of a raw pressure value minimizes jitter and noise in the signal and reduces the likelihood of false alarms in response to the pressure value (¶0069 and 0072). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by DeBusk so that the system is configured to receive a plurality of values of a parameter during a first time period so that the average pressure value during the time period can be used instead of the raw pressure in order to minimize jitter and noise in the signal and reduce the likelihood of false alarms as taught by Turner.
As discussed above with respect to claim 1, Askem teaches systems and methods for controlling a negative pressure wound therapy pump system (Abstract) comprising a pressure sensor for monitoring the pressure in the pump system (¶0243). Askem teaches that the pressure may be sampled at a rate between about 20 ms and about 500 ms in order to continuously monitor the pressure and calculate the rate of pressure change in the system (¶0243). The range of time periods taught by Askem overlaps the claimed range of between 10 ms and 500 ms. Therefore, a prima facie case of obviousness exists to modify the system disclosed by DeBusk in view of Turner so that the first time period is at least 10 ms and no more than 500 ms in order to continuously monitor the pressure and calculate the rate of change of pressure as taught by Askem. Please see MPEP §2144.05(I).
Regarding claim 25, DeBusk in view of Turner and in further view of Askem discloses the wound therapy apparatus of claim 24, and DeBusk further discloses that it comprises a negative pressure wound therapy apparatus (12; ¶0035 and 0040-0046).
Claims 3-6, 9-13, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2015/0133829 A1) in view of Turner et al. (US 2011/0008179 A1), in further view of Askem et al. (US 2018/0133378 A1), and in further view of Adie et al. (US 2013/0110058 A1).
Regarding claim 3, DeBusk in view of Turner and in further view of Askem discloses the method of claim 2, but does not disclose one or more further leak level categories, including a medium or intermediate leak level category between a minor leak category and a major leak category.
Adie teaches a negative pressure wound therapy system (Fig. 21 and 24, feat. 1000; ¶0150) comprising a controller (1160; ¶0154) for operating the system. The system monitors the pressure under the dressing in order to determine the duty cycle for the pump in the system and determine whether or not there are leaks in the system (Figs. 28-32; ¶0194-0207). Adie teaches four leak conditions – a condition comprising no leak or a low leak rate (Fig. 29; ¶0196-0197), a condition comprising a high leak rate (Fig. 30; ¶0198-0202), a condition comprising a very high leak rate (Fig. 31; ¶0203-0205), and a condition comprising an extremely high leak rate (Fig. 32; ¶0206-0208). Adie teaches that the system should respond to these four leak conditions in different ways (Figs. 29-32, feats. 1700, 1800, 1900, and 2000) in order to alert the user to the presence or absence of leaks (¶0197, 0201-0202, 0205, and 0207), ensure the pump isn’t working too hard (¶0199), and avoid wasting the batteries (¶0206) as appropriate. Adie teaches that the no leak or low leak condition of the system corresponds to the system operating normally (Fig. 29; ¶0196) – this corresponds to the no leak category disclosed by DeBusk as discussed above. Adie teaches that the extremely high leak condition of the system may be due to the pump being on but not properly connected to the dressing (Fig. 32; ¶0206) – this corresponds to the open-system category disclosed by DeBusk. Therefore, the high leak and very high leak conditions taught by Adie are in between the no leak and extremely high leak conditions, and therefore subdivide the leak-detected condition disclosed by DeBusk, which is in between the no leak category and open-system category. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner and in further view of Askem so that it includes one or more further leak level categories, including a medium or intermediate leak level category between a minor leak category and a major leak category so that the pressure gradient wound therapy apparatus can respond to the different categories of leaks as appropriate, as taught by Adie.
Regarding claim 4, DeBusk in view of Turner and in further view of Askem discloses the method of claim 1, but does not disclose that it further comprises controlling an operating level of a component of the wound therapy apparatus in dependence on the leak level category.
As discussed above with respect to claim 3, Adie teaches a negative pressure wound therapy system (Fig. 21 and 24, feat. 1000; ¶0150). Adie teaches that the pump may be controlled in response to a variety of leak levels (Figs. 29-32; ¶0194-0207) such that in response to high, very high, and extremely high leak levels, the pump may be turned off in order to prevent it from working too hard (¶0199) or wasting the batteries (¶0206). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner and in further view of Askem so that it further comprises controlling an operating level of a component of the wound therapy apparatus in dependence on the leak level category in order to prevent the pump from working too hard or wasting the batteries as taught by Adie.
Regarding claim 5, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses the method of claim 4. As discussed above with respect to claim 4, Adie teaches controlling the operating level of the pump. Therefore, DeBusk in view of Turner, in further view of Askem, and in view of Adie further discloses that the component comprises a pump assembly of the wound therapy apparatus.
Regarding claim 6, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses the method of claim 5. As discussed above with respect to claim 4, Adie teaches that the pump may be turned off, i.e. decreasing its power output or motor speed to zero. Therefore, DeBusk in view of Turner, in further view of Askem, and in view of Adie further discloses that the operating level comprises a power output or motor speed of the pump assembly.
Regarding claim 9, DeBusk in view of Turner and in further view of Askem discloses the method of claim 1, but does not disclose that it further comprises controlling the wound therapy apparatus in accordance with one or more different instructions in dependence on the leak level category.
As discussed above with respect to claim 3, Adie teaches a negative pressure wound therapy system (Fig. 21 and 23, feat. 1000; ¶0150) that should respond differently to four different leak conditions (Figs. 29-32; ¶0194-0207) in order to alert the user to the presence or absence of leaks, ensure the pump isn’t working too hard, and avoid wasting the batteries as appropriate. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner and in further view of Askem so that it further comprises controlling the wound therapy apparatus in accordance with one or more different instructions in dependence on the leak level category so that the pressure gradient wound therapy apparatus can respond to each leak level appropriately, as taught by Adie.
Regarding claim 10, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses the method of claim 9. As discussed above, Adie teaches one set of instructions for a low leak condition (Fig. 29; ¶0196-0197) and a second set of instructions for a high leak condition (Fig. 30; ¶0198-0202). Therefore, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses controlling the wound therapy apparatus in accordance with a first set of instructions in dependence on a determination of a leak level in a first leak level category; and controlling the wound therapy apparatus in accordance with a second set of instructions in dependence on a determination of a leak level in a second leak level category.
Regarding claim 11, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses the method of claim 10. As discussed above, Adie teaches a third set of instructions for a very high leak condition (Fig. 31; ¶0203-0205). Therefore, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses controlling the wound therapy apparatus in accordance with a third set of instructions in dependence on a determination of a leak level in a third leak level category.
Regarding claim 12, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses the method of claim 10. As discussed above, Adie teaches a fourth set of instructions for an extremely high leak condition (Fig. 32; ¶0206-0208). Therefore, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses controlling the wound therapy apparatus in accordance with a fourth set of instructions in dependence on a determination of a leak level in a fourth leak level category.
Regarding claim 13, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses the method of claim 12. Adie further teaches that no unusual action should be taken in the no leak condition because the system is operating normally (¶0196-0197), that a leak alert should be output in the high leak condition (¶0202), that the pump should be controlled that it keeps trying to achieve the desired pressure for a certain number of times in the very high leak condition (¶0203-0205), and that the pump should be turned off in the extremely high leak condition (¶0206). Therefore, DeBusk in view of Turner, in further view of Askem, and in view of Adie further discloses taking no action in dependence on a determination of a leak level in a no leak category; outputting an indication to a user of the apparatus in dependence on a determination of a leak level in a minor leak level category; controlling an operating level of a pump assembly of the wound therapy apparatus in dependence on a determination of a leak level in a medium leak level category; and preventing operation of the pump assembly in dependence on a determination of a leak level in a major leak level category.
Regarding claim 15, DeBusk in view of Turner and in further view of Askem discloses the method of claim 14. DeBusk further discloses comparing the rate of change of pressure to a second leak threshold and categorising the corresponding leak level in a second leak level category if the rate of change of pressure is below the second leak threshold but above the first leak threshold (¶0050-0051 – the leak-detected condition) and categorising the corresponding leak level in a fourth leak level category if the rate of change of pressure is above the third leak threshold (¶0050-0051 – the open system condition). DeBusk does not disclose a third leak level in between the second and fourth leak levels.
As discussed above with respect to claim 3, Adie teaches a negative pressure wound therapy system (Fig. 21 and 24, feat. 1000; ¶0150) in which four leak conditions are defined so that the system can respond to each of the four in different ways (Figs. 29-32, feats. 1700, 1800, 1900, and 2000) in order to alert the user to the presence or absence of leaks (¶0197, 0201-0202, 0205, and 0207), ensure the pump isn’t working too hard (¶0199), and avoid wasting the batteries (¶0206) as appropriate. Adie teaches that the no leak or low leak condition of the system corresponds to the system operating normally (Fig. 29; ¶0196) – this corresponds to the no leak category disclosed by DeBusk as discussed above. Adie teaches that the extremely high leak condition of the system may be due to the pump being on but not properly connected to the dressing (Fig. 32; ¶0206) – this corresponds to the open-system category disclosed by DeBusk. Therefore, the high leak and very high leak conditions taught by Adie are in between the no leak and extremely high leak conditions, and therefore subdivide the leak-detected condition disclosed by DeBusk, which is in between the no leak category and open-system category. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner and in further view of Askem so that it further comprises comparing the rate of change of pressure to a third leak threshold and categorising the corresponding leak level in a third leak level category if the rate of change of pressure is below the third leak threshold but above the second leak threshold so that the pressure gradient wound therapy apparatus can respond to the different categories of leaks as appropriate, as taught by Adie.
Regarding claim 16, DeBusk in view of Turner and in further view of Askem discloses the method of claim 1, but does not disclose that it comprises comparing the determined rate of change of pressure with a rate of change of pressure observed at one or more preceding time periods.
As discussed above, Adie teaches a negative pressure wound therapy system (Fig. 21 and 24, feat. 1000; ¶0150). Adie teaches that the duty cycle of a pump in a negative pressure wound therapy system is the fraction of the time in a given period of time that the pump is operating, and can indicate the presence of a high leak in the system (¶0064-0066). Adie teaches that the duty cycle is a proxy of the rate of change of pressure in the dressing because it is dependent upon the amount of time the pump spends restoring the negative pressure to the desired pressure when the pressure decays due to leaks (¶0194-0195). Adie further teaches that the system can monitor a plurality of duty cycles over a plurality of time periods in order to determine the total amount of work that the pump is doing (¶0016-0017). Adie teaches that using the duty cycle as a proxy for the pressure change and leak rate in the dressing allows the system to determine whether or not the pump is working too hard (¶0199), which further allows the system to shut down the pump to conserve power and help the pump operate more efficiently (¶0063-0066). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner and in further view of Askem so that it comprises comparing the determined rate of change of pressure with a rate of change of pressure observed at one or more preceding time periods in order to determine whether or not the pump is working too hard, and help the pump work more efficiently as taught by Adie.
Regarding claim 17, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses the method of claim 16. As discussed above, Adie teaches that the duty cycle is a proxy of the rate of change of pressure in the dressing because it is dependent upon the amount of time the pump spends restoring the negative pressure to the desired pressure when the pressure decays due to leaks (¶0194-0195). Adie further teaches that duty cycle measurements, and therefore the rate of change of pressure, may be averaged in order to prevent transient leaks from causing erratic behavior in the system and interrupting therapy (¶0193). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner, in further view of Askem, and in view of Adie so that it comprises obtaining an average rate of change of pressure observed at a plurality of preceding time periods, and comparing the determined rate of change of pressure with the average rate of change of pressure observed at the plurality of preceding time periods in order to prevent erratic behavior in the system as taught by Adie.
Regarding claim 21, DeBusk in view of Turner and in further view of Askem discloses the method of claim 1. DeBusk does not disclose measuring the or each parameter indicative of a rate of change of pressure only when a pump assembly of the wound therapy apparatus is inactive.
As discussed above, Adie teaches a negative pressure wound therapy system (Fig. 21 and 24, feat. 1000; ¶0150) comprising a controller (1160; ¶0154) for operating the system. The system monitors the pressure under the dressing in order to determine the duty cycle for the pump in the system and determine whether or not there are leaks in the system (Figs. 28-32; ¶0194-0207). Adie teaches that the system may enter a monitoring state (1280; ¶0175) after the pump brings the negative pressure to the desired level, during which the pump is inactive and the pressure is monitored (¶0175). Adie teaches that monitoring the pressure while the pump is inactive allows for the leak rate to be determined (¶0176). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner and in further view of Askem so that it comprises measuring the or each parameter indicative of a rate of change of pressure only when a pump assembly of the wound therapy apparatus is inactive in order to determine the leak rate as taught by Adie.
Regarding claim 22, DeBusk in view of Turner and in further view of Askem discloses the method of claim 1. DeBusk does not disclose that the parameter indicative of the rate of change of pressure within the applied wound dressing comprises, or is calculated from, a time value; and wherein the time value corresponds to the time between successive operating cycles of a pump assembly of the wound therapy apparatus.
As discussed above, Adie teaches a negative pressure wound therapy system (Fig. 21 and 24, feat. 1000; ¶0150). Adie teaches that the duty cycle of a pump in a negative pressure wound therapy system is the fraction of the time in a given period of time that the pump is operating, and can indicate the presence of a high leak in the system (¶0064-0066). Adie teaches a method of calculating the duty cycle comprising measuring the time that the pump is off, and the negative pressure is decaying (Figs. 28 and 30, feat. 1602; ¶0194), measuring the time that the pump is on, and the negative pressure is being restored (Figs. 28 and 30, feat. 1604; ¶0194), and dividing the time that the pump is on by the total amount of time (Fig. 30; ¶0194). Adie teaches that using the duty cycle as a proxy for the pressure change and leak rate in the dressing allows the system to determine whether or not the pump is working too hard (¶0199), which further allows the system to shut down the pump to conserve power and help the pump operate more efficiently (¶0063-0066). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Turner and in further view of Askem so that the parameter indicative of the rate of change of pressure within the applied wound dressing comprises, or is calculated from, a time value; and wherein the time value corresponds to the time between successive operating cycles of a pump assembly of the wound therapy apparatus in order to estimate the duty cycle of the pump to indicate the presence of leaks, determine whether or not the pump is working too hard, and help the pump work more efficiently as taught by Adie.
Regarding claim 23, DeBusk in view of Turner, in further view of Askem, and in view of Adie discloses the method of claim 22. As discussed above with respect to claim 22, Adie teaches a method of calculating the duty cycle comprising dividing the amount of time that the pump is on by the total time, which is the sum of the time the pump is on and the time the pump is off. This calculation includes in it a comparison between the time the pump is off (the time between operating cycles of the pump) and the time the pump is on (the length of time of an operating cycle). Therefore, DeBusk in view of Adie discloses that the method comprises measuring a time value corresponding to the time between the end of a first operating cycle of the pump assembly and the start of a second operating cycle of the pump assembly; and comparing the time value with a second time value corresponding to the length of time of an operating cycle of the pump assembly to determine a ratio of the time for which the pump assembly is not operating and the time for which the pump assembly is operating.
Response to Arguments
Applicant’s arguments with respect to the objection to claim 24 have been fully considered and are persuasive in light of the amendment to claim 24. Accordingly, the objection has been withdrawn.
Applicant’s arguments, please see pages 9-11 of Applicant’s Remarks, filed 06/30/2022, with respect to the rejections of independent claims 1 and 24, and their respective dependent claims under 35 U.S.C. 102(a)(1) as being anticipated by DeBusk have been fully considered and are persuasive in light of the amendments to claims 1 and 24. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Turner and in further view of Askem as indicated above.
Applicant argues that Turner (called Taylor in the arguments) measures pressure at the pump, and therefore does not measure a plurality of values of a parameter indicative of a rate of change of pressure within the applied wound dressing as claimed. However, Turner teaches that measures, such as large filters and large bore tubes, are taken to minimize the difference between the pressure at the pump and the pressure at the wound (¶0063). Therefore, the pressure at the pump, and the rate of change thereof, would be indicative of the pressure within the applied wound dressing, and the rate of change thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781